DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, York (US 20150219836 A1; listed in the Office Action filed on 11/24/2021), fails to disclose or suggest the combined structure and functionality of wherein the electrochromic film allows the light to pass through the first light emitting opening in the first direction at a first time; and
at a second time, the  as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of York was given on Page 7 in the Office Action filed on 11/24/2021.
Re Claims 2-17:
The claims are allowed due to their dependence on base claim 1.
Re Claim 18:
The closest prior art of record, York (US 20150219836 A1; listed in the Office Action filed on 11/24/2021), fails to disclose or suggest the combined structure and functionality of wherein the electrochromic film allows the first portion of the light to pass through the first light emitting opening in the first direction, and the electrochromic film reflects the second portion of the light in a second direction to pass through the at least one second light emitting opening as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of York was given to claim 1 in the Office Action filed on 11/24/2021. 
RE Claims 19-20:
The claims are allowed due to their dependence on base claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875